BY THE COUftT
The two first points contained in the assignment of errors, are readily answered. By appearance and pleading the defendant waives all defects in the process as well as in the service thereof. It is not therefore necessary for us to consider the sufficiency of such objections under different circumstances.
The consideration of the third point has been attended with greater difficulty. This difficulty has arisen principally from the fact that the record does not present the case which either party has seemed to contemplate. On the one hand the legality of ' the sales of public lands is attempted to be proved. This can have no relevancy to the case before us. The parties went to trial *18in the court below upon an intirely different issue. The defendant pleaded “illegality of contract,” inasmuch as the notes were given in furtherance of a sale of public lands belonging to-thd United States, &c. upon which issue was joined. The only question presented to the jury by this state of pleadings was whether the notes were given for the consideration stated ? and not whether that consideration were legal or not. Had the plaintiffs below wished to present this latter issue, they should in their replication have confessed and avoided the plea of the defendant.
But on the other hand the counsel for the plaintiff in error seems equally to have overlooked the actual state of the record. His argument seems to suppose that the actual question presented to the jury on the trial in the District Court was whether the traffic in public lands was or was not legal. We find nothing in the record to warrant such a conclusion. A distant inference of that kind may be drawn from the charge of the court: but this inference is not sufficiently irresistible to authorise a conclusion by this court.
What is there upon the record to show that the verdict of the jury was predicated upon this charge ? What evidence do we find there to prove that this charge was not a mere gratuitous dictum, a random observation, or speculative opinion, wholly irrelevant to the real question then about to be submitted to the jury. If this were the case it would now be altogether improper to disturb the judgment on account of that charge even although it were ever so erroneous.
But from various circumstances we are led to believe that the real question intended by both parties to be presented to the court and jury on the trial was whether or not the sale of public lands was illegal. If this had been the case the charge of the court was pertinent to the question. We think also that it was correct.
But we cannot regulate our decisions here upon extrinsic evidence. The Record is our only guide. According to that it would seem that the only inquiry was, whether the notes were given for the sale of public lands, as set forth in the plea, and denied by the replication. By rendering a verdict for the plaintiffs below, the legitimate inference is, that they found the notes were not given for the alleged consideration. The charge of the Court, therefore, was irrele-vantto the question submitted to the jnry, and could have had no influence upon the verdict. It would, consequently, furnish no ground for a reversal of the judgment below.
Had the' Court below instructed the jury to render a verdict for the plaintiff, ¡H case they found that the plaintiff, Pierson, had improved the premises, &c. ot-ilad it, when properly requested, refused to instruct the jury that the circumstance of the land having been improved was wholly irrelevant under the existing state of the pleadings, and that the only question for them to try was as to the truth of the defendant’s plea — in either case it would have been error. Nothing of this kind, however, appears upon the Record. We are, therefore, of the opinion that the judgment in this case be affirmed.
Judgment affirmed accordingly.